DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoa T. Lien (US 2012/0160865 – hereinafter Lien) in view of Hood et al. (US 2013/0032608 – hereinafter Hood), Muckenfuhs et al. (5,379,897 – hereinafter Muckenfuhs) and Kodai Ujiie (US 9,862,529 – hereinafter Ujiie).
Re Claims 1, 2, 10, and 11:
Lien discloses a collapsible dispenser (50) surrounding a stack of interfolded gloves (14), the dispenser (50) defining an opening (56) through which the gloves (14) are  wherein each glove (14) in the stack includes a finger end and a cuff end, the stack including an initial glove (12) and a plurality of subsequent gloves (14) (see Fig. 1), wherein each of the gloves includes a plurality of folds defining at least a cuff portion, an intermediate portion, and a finger portion, the cuff portion being folded towards the intermediate portion and the finger portion being folded towards the intermediate portion (see Figs. 1-9), but fails to specifically teach wherein the collapsible dispenser is configured to collapse as gloves of the stack of interfolded gloves are removed from the collapsible dispenser, and further the dispenser defining an opening in a top surface of the dispenser, and the dispenser comprising a resealable opening sealed by a movable lid having a locking surface and a rigid outer perimeter having a corresponding slot configured to receive the locking surface, wherein a portion of the top surface of the dispenser surrounding the opening is exposed within the rigid outer perimeter of the resealable opening, and wherein the stack of interfolded gloves are oriented such that the initial glove is disposed at a top of the stack of gloves and the gloves are dispensed through the opening cuff end first.

Hood teaches wherein a collapsible dispenser (53) is configured to collapse as (products) of the stack of (products) are removed from the collapsible dispenser (see Figs. 1-17 and paragraphs [0054, 0055, 0058, and 0062]]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien with that of Hood to provide 

Muckenfuhs teaches wherein a stack of (products) (from a collapsible dispenser) are oriented such that the initial (product) is disposed at a top of the stack of (products) and the (products) are dispensed through the opening (an) end first (see Abstract) (Examiner notes that Muckenfuhs teaches an opening being in either a top or bottom wall as obvious to one of ordinary skill in the art) (see Figs. 1-4D).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien with that of Hood and Muckenfuhs to provide an alternative opening arrangement as commonly known within the art.

Ujiie teaches a dispenser (1) defining an opening (11) in a top surface (10) of the dispenser (1), the dispenser (1) comprising a resealable opening (11) sealed by a movable lid (100) having a locking surface (123) and a rigid outer perimeter (116) having a corresponding slot (at 117) configured to receive the locking surface (123), wherein a portion of the top surface (10) of the dispenser surrounding the opening (11) is exposed within the rigid outer perimeter (116) of the resealable opening (11) (see Fig. 1, exposed inner top surface) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien with that of Hood, Muckenfuhs, and Ujiie to allow for secure closure of an opening for maintaining the product within.

Further Re Claims 6-8:Lien discloses wherein the cuff portion of the initial glove is folded onto the intermediate portion of the initial glove and wherein the finger portion of the initial glove is interfolded with a subsequent glove (see Fig. 1, bottommost glove).

Further Re Claims 12 and 14-16:Lien discloses wherein the stack of interfolded gloves are oriented such that the gloves are dispensed through the opening cuff end first (see Fig. 1).

Claims 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Hood, Muckenfuhs, and Ujiie and further in view of Iida et al. (US 2002/0038805 – hereinafter Iida).
Re Claims 3, 4, and 9:Lien in view of Hood, Muckenfuhs, and Ujiie discloses the device of claim 1, but fails to teach wherein the plurality of folds comprises at least a first fold, a second fold, and a third fold.

Iida further in view teaches wherein a plurality of folds comprises at least a first fold (17a), a second fold (12a), and a third fold (13a) (see Fig. 4) (see Figs. 1-7).  Re Claim 9: Iida teaches wherein as each glove is dispensed, a next glove of the subsequent gloves rises to the opening regardless of the quantity of gloves present in the stack (see Figs. 3 and 4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Hood, Muckenfuhs, and Ujiie, and Iida and further in view of Arvid Ek (1,645,189 – hereinafter Ek).
Re Claim 5:Lien in view of Hood, Muckenfuhs, and Ujiie, and Iida discloses the device of claim 3, but fails to teach wherein the plurality of folds comprises a fourth fold, further wherein the cuff portion is folded toward a first side of the intermediate portion and the finger portion is folded toward a second and opposite side of the intermediate portion such that the finger end and the cuff end of the glove are positioned on opposite sides of the dispenser.

Ek further in view teaches wherein the plurality of folds comprises a fourth fold, further wherein the cuff portion is folded toward a first side of the intermediate portion and the finger portion is folded toward a second and opposite side of the intermediate portion such that the finger end and the cuff end of the glove are positioned on opposite sides of the dispenser (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien in view of Hood, Muckenfuhs, and Ujiie, and Iida with .

Claims 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Hood, Muckenfuhs, and Ujiie, and further in view of Leslie Thomas Long (US 2006/0237474 – hereinafter Long).
Re Claims 13, 17, and 18:
Lien in view of Hood, Muckenfuhs, and Ujiie, discloses the device of claim 1, but fails to teach wherein the initial glove in the stack is paired with the adjacent subsequent glove in the stack such that the cuff ends of both the initial glove and the adjacent subsequent glove are dispensed together as a pair.

Long further in view teaches wherein the initial glove in the stack is paired with the adjacent subsequent glove in the stack such that the cuff ends of both the initial glove and the adjacent subsequent glove are dispensed together as a pair (see paragraphs [0030 and 0051] and corresponding parts in relation gloves).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Lien in view of Hood, Muckenfuhs, and Ujiie, with that of Long to provide allow for dual dispensing of initial product.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. Michael Milliorn (US 2003/0057222 – hereinafter Milliorn) in view of Long, Larsson (US .
Re Claim 27:
Milliorn discloses a collapsible dispenser (14) surrounding a stack of interfolded gloves (see Figs. 7-8), the dispenser defining an opening (54) on a top surface thereof through which the gloves are dispensed (see Figs. 1-9); wherein each glove in the stack includes a finger end and a cuff end (see Figs. 1-9), the stack including an initial glove and a plurality of subsequent gloves (see Figs. 1-9), but fails to teach wherein the initial glove in the stack is paired with the adjacent subsequent glove in the stack such that both the initial glove and the adjacent subsequent glove are folded identically and dispensed together as a pair, wherein each of the subsequent gloves are disposed and folded identically in pairs such that gloves are dispensed in pairs, with two gloves of each pair being dispensed simultaneously, and wherein the opening is sealed by a movable lid having a locking mechanism with a locking surface and a rigid outer perimeter having a corresponding slot in which the locking surface locks into place, wherein a portion of the top surface surrounding the opening is exposed within the rigid outer perimeter; and formed from an elastomeric material.

Long teaches wherein the initial (product) in the stack is paired with the adjacent subsequent (product) in the stack such that both the initial (product) and the adjacent subsequent (product) are dispensed together as a pair, wherein each of the subsequent (products) are disposed in pairs such that (products) are dispensed in pairs, with two (products) of each pair being dispensed simultaneously (see paragraphs [0030 and 

Larsson teaches wherein the initial (product) (4”) in the stack is paired with the adjacent subsequent (product) (4’) in the stack such that both the initial (product) (4”) and the adjacent subsequent (product) (4’) are folded identically and dispensed together as a pair (see Figs. 1-3), wherein each of the subsequent (products) are disposed and folded identically in pairs such that (products) are dispensed in pairs (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Milliorn with that of Long and Larsson to provide allow for dual dispensing of initial product.

Julius-629 teaches wherein an opening is sealed by a movable lid (170) having a locking mechanism (190) with a locking surface (see near 370 of Fig. 3) and a rigid outer perimeter having a corresponding slot (165, at 340) in which the locking surface locks into place (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Milliorn with that of Long, Larsson, and Julius-629 for providing an alternative technique for maintaining a lid in a closed state for protecting contents of the container within.



Ujiie teaches wherein a portion of a top surface (10) surrounding the opening is exposed within the rigid outer perimeter (see Fig. 1).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Milliorn with that of Long, Larsson, Julius-629, Repko, and Ujiie to allow for secure closure of an opening for maintaining the product within.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651